DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on December 20, 2021 has been considered and entered. 
Accordingly, claims 1-26 are pending in this application. Claims 1, 5-14, and 18-26 are currently amended; claims 2-4 and 15-17 are original.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 recites “a third masked binary data value X_M” in line 9. It is unclear how X_M is related to the formula given in claim 10 as X_M is not included in the formula. Perhaps applicant may want to recite “the third masked binary data value F_M” in line 9 instead.
Claims 12 recites “the third masked binary data value F_M” in line 8. It is unclear how F_M is related to the formula given in claim 10 as F_M is not included in the formula. Further, I_M is used to denote the third masked binary data value in lines 1-2, therefore, it is unclear whether I_M and F_M are 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Under the Alice Framework Step 1, Claims 1-13 recite a series of steps and, therefore, is a process. Claims 14-26 recite a device and, therefore, is a machine.
Under the Alice Framework Step 2A prong 1, claim 1 recites “extracting, […], a first part of the first masked binary data value”, “inserting the first part of the first masked binary data value in a second masked binary data value”, and “keeping the first and second masked binary data values masked throughout the receiving, the extracting, the inserting, and the supplying”.
The above limitations are directed to processing/manipulation of binary data and falls within the “Mental Processes” grouping of abstract ideas. The step of “extracting”, “inserting” and “keeping” is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “by the processor”, nothing in the claim element precludes the steps from practically being performed in the human mind. For example, but for the “by the processor” language, the claim encompasses manually extracting the least significant bit of a first masked binary data “0110” and inserting it to the least significant bit position of a second masked binary data “1111” to generate a binary data “1110” while keeping the first and second binary data masked using pen and paper. Additionally, the mere nominal recitation of a generic processor does not take the claim limitations out of the mental processes grouping. Thus, the claim recites a mental process.

Under the Alice Framework step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a processor and a non-transitory memory were recited at a high-level of generality (i.e., as a generic computer component for processing binary data, and as a generic computer component storing the inputs and the result of the processing) such that they amount to no more than mere instructions using a generic computer component. The additional elements of “receiving data from the memory to the processor” and “supplying data to the memory from the processor” are merely adding insignificant extra-solution activity. Further, the insignificant extra-solution activity of “receiving data from the memory to the processor” and “supplying data to the memory from the processor” are well-understood, routine and conventional activity for performing operations using a computer. See Patterson et al., Computer Organization and Design: The Hardware/Software Interface, Fifth Edition (2014) Chapter 1 and Fig. 1.5 which discloses the classic component and operation of a computer which includes the processor receiving data from the memory and writing data into the memory. See also MPEP 2106.05(d)(II) which 
Under the Alice Framework step 2A prong 1, claims 2-13 recite further steps and details for performing the masking operation to obtain the masked binary data values and falls within the “Mathematical Concepts” and/or “Mental Processes” grouping of abstract ideas. In particular claims 2-13 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and would require further analysis under step 2A prong 2 and step 2B. Accordingly, the claims are directed to recite an abstract idea.
Under the Alice Framework Step 2A prong 1, claim 14 recites “extract a first part of a first masked binary data value”, “insert the first part of the first masked binary data value in a second masked binary data value”, and “keep the first and second masked binary data values masked throughout the receiving, the extracting, the inserting, and the supplying”.
The above limitations are directed to processing/manipulation of binary data and falls within the “Mental Processes” grouping of abstract ideas. The step of “extracting”, “inserting” and “keeping” is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “a processor configured to”, nothing in the claim element precludes the steps from practically being performed in the human mind. For example, but for the “a processor configured to” language, the claim encompasses manually extracting the least significant bit of a first masked binary data “0110” and inserting it to the least significant bit position of a second masked binary data “1111” to generate a binary data “1110” while keeping the first and second binary data masked using pen and paper. Additionally, the mere nominal recitation of a generic processor does not take the claim limitations out of the mental processes grouping. Thus, the claim recites a mental process.

Under the Alice Framework step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a processor and a non-transitory memory were recited at a high-level of generality (i.e., as a generic computer component for processing binary data, and as a generic computer component storing the inputs and the result of the processing) such that they amount to no more than mere instructions using a generic computer component. The additional elements of “receiving data from the memory to the processor” and “supplying data to the memory from the processor” are merely adding insignificant extra-solution activity. Further, the insignificant extra-solution activity of “receiving data from the memory to the processor” and “supplying data to the memory from the processor” are well-understood, routine and conventional activity for performing operations using a computer. See Patterson et al., Computer Organization and Design: The Hardware/Software Interface, Fifth Edition (2014) Chapter 1 and Fig. 1.5 which discloses the classic component and operation of a computer which includes the processor receiving data from the memory and writing data into the memory. See also MPEP 2106.05(d)(II) which 
Under the Alice Framework step 2A prong 1, claims 15-26 recite further steps and details for performing the masking operation to obtain the masked binary data values and falls within the “Mathematical Concepts” and/or “Mental Processes” grouping of abstract ideas. In particular claims 15-26 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and would require further analysis under step 2A prong 2 and step 2B. Accordingly, the claims are directed to recite an abstract idea.
Allowable Subject Matter
Claims 1-26 would be allowable if rewritten to overcome the 35 U.S.C. 101 rejection discussed above. Additionally, claims 10 and 12 would be allowable if rewritten to overcome the 35 U.S.C. 112(b) rejections discussed above.
In addition to the reasons for indication of allowable subject matter in the non-final office action submitted 10/08/2021, none of the prior arts references cited teach or suggests the concept of “extracting a first part of a first masked binary data value and inserting the first part of the first masked binary data value in a second masked binary data value”. Examiner is persuaded by applicant’s arguments that there is no teaching or suggestion to motivate one of ordinary skill in the art to utilize Nancekievill’s extraction and insertion operations in the system of ltoh because ltoh’s processing focuses on utilizing entire data values, combining them into item sets, and determining the frequency of those item sets. Therefore, ltoh’s processing does not have any need for extracting bit fields from, or inserting bit fields into, those data values, because ltoh is interested in determining correlations between items represented by complete data values.
Response to Arguments
In view of amendment’s made, the objection to the specification has been withdrawn.
Applicant’s arguments, see remarks pages 5-8, filed 12/20/2021, with respect to 35 U.S.C. 103 rejection of claims 1-7 and 14-20 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-7 and 14-20 has been withdrawn. 
Applicant's arguments, see remarks pages 1-5, filed 12/20/2021, with respect to the 35 U.S.C. 101 rejection of claims 1-26 have been fully considered but they are not persuasive.
In response to applicant’s arguments with respect to the 35 U.S.C. 101 rejection of claims 1-26, applicant amended independent claim 1 to include the features of “receiving, by a processor from a non-transitory memory, a first masked binary data value”, and “supplying, by the processor to the non-transitory memory, the second masked binary data value”. Applicant argues that in step 2A prong 2, the additional elements effects a transformation of the non-transitory memory to a different state. That is, the non-transitory memory is transformed to include the second masked binary data value generated based on the first masked binary data value without either masked binary data value being unmasked and integrates the judicial exception into the practical application of receiving a first masked binary data value, and generating and supplying a new masked binary data value to a non-transitory memory while keeping both masked binary data values masked. Further, applicant argues that in step 2B the additional elements of receiving from and supplying to the non-transitory memory of the first and second masked binary data values, respectively, while keeping the binary data values masked, is unconventional and more than what is well-understood, routine, conventional activity in the field.
Examiner respectfully disagrees. Under step 2A prong 2, the additional elements of a processor and a non-transitory memory were recited at a high-level of generality (i.e., as a generic computer component for processing binary data, and as a generic computer component storing the inputs and the result of the processing) such that they amount to no more than mere instructions using a generic 
In response to applicant’s argument with respect to claim 14, applicant amended independent claim 14 to include features that are substantially the same as claim 1 with substantially the same arguments and are not persuasive for the same reasons discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlo Waje whose telephone number is (571)272-5767.  The examiner can normally be reached on 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767


/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182